IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MACY'S, INC./MACY'S, INC.,            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4582

LUZ R. CALDERON,

      Appellee.


_____________________________/

Opinion filed May 1, 2015.

An appeal from an order of the Judge of Compensation Claims.
Edward Ramos Almeyda, Judge.

Date of Accident: September 30, 2011.

David Goehl of Martinez, Roman, Goehl, P.A., Miami Lakes, for Appellant.

William J. Kinnear, Miami, and Bill McCabe, Longwood, for Appellee.




PER CURIAM.

      In this workers’ compensation appeal, the employer/carrier (E/C) seeks

review of a final compensation order awarding the claimant various medical and

indemnity benefits. The E/C raises five issues. We affirm four of the issues without

discussion, and we affirm the fifth issue challenging the award of permanent total
disability benefits between the date of “statutory” maximum medical improvement

(MMI) [November 18, 2013] and the date of “actual” MMI [January 5, 2014] based

on Westphal v. City of St. Petersburg, 122 So. 3d 440 (Fla. 1st DCA 2013) (en banc),

which is now pending in the Florida Supreme Court in Case No. SC13-

1930. See Jollie v. State, 405 So. 2d 418, 420-21 (Fla. 1981).

      AFFIRMED.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.




                                         2